Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 1 of 47




                                                     EX S at Page 1 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 2 of 47




                                                     EX S at Page 2 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 3 of 47




                                                     EX S at Page 3 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 4 of 47




                                                     EX S at Page 4 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 5 of 47




                                                     EX S at Page 5 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 6 of 47




                                                     EX S at Page 6 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 7 of 47




                                                     EX S at Page 7 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 8 of 47




                                                     EX S at Page 8 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 9 of 47




                                                     EX S at Page 9 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 10 of 47




                                                    EX S at Page 10 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 11 of 47




                                                    EX S at Page 11 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 12 of 47




                                                    EX S at Page 12 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 13 of 47




                                                    EX S at Page 13 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 14 of 47




                                                    EX S at Page 14 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 15 of 47




                                                    EX S at Page 15 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 16 of 47




                                                    EX S at Page 16 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 17 of 47




                                                    EX S at Page 17 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 18 of 47




                                                    EX S at Page 18 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 19 of 47




                                                    EX S at Page 19 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 20 of 47




                                                    EX S at Page 20 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 21 of 47




                                                    EX S at Page 21 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 22 of 47




                                                    EX S at Page 22 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 23 of 47




                                                    EX S at Page 23 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 24 of 47




                                                    EX S at Page 24 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 25 of 47




                                                    EX S at Page 25 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 26 of 47




                                                    EX S at Page 26 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 27 of 47




                                                    EX S at Page 27 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 28 of 47




                                                    EX S at Page 28 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 29 of 47




                                                    EX S at Page 29 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 30 of 47




                                                    EX S at Page 30 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 31 of 47




                                                    EX S at Page 31 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 32 of 47




                                                    EX S at Page 32 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 33 of 47




                                                    EX S at Page 33 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 34 of 47




                                                    EX S at Page 34 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 35 of 47




                                                    EX S at Page 35 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 36 of 47




                                                    EX S at Page 36 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 37 of 47




                                                    EX S at Page 37 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 38 of 47




                                                    EX S at Page 38 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 39 of 47




                                                    EX S at Page 39 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 40 of 47




                                                    EX S at Page 40 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 41 of 47




                                                    EX S at Page 41 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 42 of 47




                                                    EX S at Page 42 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 43 of 47




                                                    EX S at Page 43 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 44 of 47




                                                    EX S at Page 44 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 45 of 47




                                                    EX S at Page 45 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 46 of 47




                                                    EX S at Page 46 of 47
Case 1:18-cv-00195-DMT-CRH Document 129-19 Filed 05/20/20 Page 47 of 47




                                                    EX S at Page 47 of 47
